Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-20 are allowed 
4.	Independent claims 1 and 15 claim a pixel is provided that has an internal compensation circuit capable of compensating for a threshold voltage of a driving transistor without loss of a data voltage and a light emitting display apparatus including the same. The pixel includes a light emitting device and a pixel circuit connected to the light emitting device. The pixel circuit includes a driving transistor including first and second gate electrodes, a source electrode, and a drain electrode, a first capacitor formed between the first gate electrode and the source electrode of the driving transistor, a second capacitor formed between the second gate electrode and the source electrode of the driving transistor, and a switching circuit connected to the first and second gate electrodes, the source electrode, and the drain electrode of the driving transistor and operating in order of a first to a fourth period, in a manner not disclose or suggested in any prior art.  

1. A pixel, comprising: a light emitting device; and a pixel circuit connected to the light emitting device, wherein the pixel circuit comprises: a driving transistor including first and second gate electrodes, a source electrode, and a drain electrode; a first capacitor formed between the first gate electrode and the source electrode of the driving transistor; a second capacitor formed between the second gate electrode and the source electrode of the driving transistor; and switching circuitry comprising a first switching transistor connected to the first gate electrode of the driving transistor, a second switching transistor connected to the second gate electrode of the driving transistor, and a third switching transistor connected to the source electrode of the driving transistor, the switching circuitry configured to operate in order of a first to a fourth period, wherein, in operation, the switching circuitry: supplies a data voltage to the first capacitor through the first switching transistor and supplies an initialization voltage to the second capacitor through the second switching transistor during the first period; electrically floats each of the first gate electrode and the source electrode of the driving transistor by turning off the first switching transistor and the third switching transistor and supplies the initialization voltage to the second gate electrode of the driving transistor through the second switching transistor during the second period; supplies a reference voltage to the first gate electrode of the driving transistor through the first switching transistor and supplies a pixel driving voltage to the drain electrode of the driving transistor through the third switching transistor during the third period; and electrically floats each of the first gate electrode and the second gate electrode of the driving transistor by turning off the first switching transistor and the second switching transistor and supplies the pixel driving voltage to the drain electrode of the driving transistor through the third switching transistor during the fourth period”.
In regards to claims 1 and 15 the representative prior art is Miyake and Takahiro. Miyake discloses an object, a method, or a manufacturing method. In addition, the present invention relates to a process, a machine, manufacture, or a composition of matter. In particular, one embodiment of the present invention relates to a semiconductor device, a display device, a light-emitting device, a storage device, a data processing device, a driving method thereof, or a manufacturing method thereof. In particular, one embodiment of the present invention relates to a semiconductor device, a display device, a light-emitting device, a power storage device, a storage device, a driving method thereof, or a manufacturing method thereof.
Takahiro discloses a pixel circuit and a display device including the pixel circuit are disclosed. In one aspect, the pixel circuit includes an organic light-emitting diode (OLED) including a first terminal electrically connected to a first node and a second terminal electrically connected to a ground voltage. The circuit also includes a driver including a driving transistor including gate, drain and source terminals, and a first capacitor configured to be charged based on a scan signal and a data signal. The first capacitor includes a first terminal electrically connected to the gate terminal of the driving transistor via a second node. The first capacitor also includes a second terminal electrically connected to a supply voltage. The drain terminal of the driving transistor is 
In regards to claims 1 and 15 Jooyoung, Miyake and Takahiro, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “electrically floats each of the first gate electrode and the source electrode of the driving transistor by turning off the first switching transistor and the third switching transistor and supplies the initialization voltage to the second gate electrode of the driving transistor through the second switching transistor during the second period; supplies a reference voltage to the first gate electrode of the driving transistor through the first switching transistor and supplies a pixel driving voltage to the drain electrode of the driving transistor through the third switching transistor during the third period; and electrically floats each of the first gate electrode and the second gate electrode of the driving transistor by turning off the first switching transistor and the second switching transistor and supplies the pixel driving voltage to the drain electrode of the driving transistor through the third switching transistor during the fourth period” of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MICHAUD/Examiner, Art Unit 2694